 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1027 
In the House of Representatives, U. S.,

March 19, 2010
 
RESOLUTION 
Recognizing the 50th anniversary of the historic dive to the Challenger Deep in the Mariana Trench, the deepest point in the world’s oceans, on January 23, 1960, and its importance to marine research, ocean science, a better understanding of the planet, and the future of human exploration. 
 
 
Whereas Captain Don Walsh, USN (ret.), Ph.D., and Jacques Piccard piloted the United States Navy’s Trieste bathyscaphe to reach the deepest point in the world’s oceans and remain the only two humans to ever achieve this historic feat; 
Whereas Captain Walsh is the recipient of two Presidential Legion of Merit Awards and numerous honors and continues to explore the world; 
Whereas Jacques Piccard is a hero in his home country of Switzerland; 
Whereas Jacques Piccard passed away in November 2008, but the Piccard Family contribution and influence to marine science and exploration continues today; 
Whereas the Mariana Trench has been designated as the Mariana Trench Marine National Monument and remains one of the world’s most ecological and environmental treasures; and 
Whereas only five percent of the ocean floor has been explored, but the need to continue to research the world’s oceans and educate the next generation of explorers remains important to the United States in order to continue to unlock the secrets of the earth’s oceans and ecosystems: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 50th anniversary of the dive to the Challenger Deep in the Mariana Trench and its valuable and historic scientific contributions; 
(2)recognizes the lifetime achievements of Capt. Don Walsh and Jacques Piccard and their contributions to the furtherance of ocean science, ocean engineering, human exploration, and a better understanding of the planet; 
(3)recognizes the Mariana Trench as one of the world’s great ocean classrooms and the need to continue to explore its depths that can lead to great scientific discoveries; and 
(4)recognizes the commitment of the United States to continue to educate the future leaders in ocean science and human exploration. 
 
Lorraine C. Miller,Clerk.
